Case 4:20-cv-00096-RAJ-DEM Document 1-1 Filed 06/26/20 Page 1 of 1 PagelD# 6
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained hercin neither replace nor supplement the filing and service of plcadings or other papers as required by law, cxecpt as
provided by local rules of court. This form. approved by the Judicial Conference of the United States in September 1974, is required for the usc of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 09/19)

 

I. (a) PLAINTIFFS
Outback/Hampton, Limited Partnership

(b) County of Residence of First Listed Plaintiff Tampa, Florida

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS
Peninsula Main VA, LLC

County of Residence of First Listed Defendant Dallas, Texas
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: [INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (Jf Known)

John G. Dicks, Esquire / Jeffrey P. Miller, Esquire, Gentry Locke, 919 E. | Nathaniel L. Story, Esquire, Hirschler Fleischer, 2100 E. Cary Street,
Main Street, Suite 1130, Richmond, VA 23219 / 804.956.2060

4th Fl, P.O. Box 500, Richmond, VA 23218-0500 / 804.771.9500

 

 

Il. BASIS OF JURISDICTION (Place un “Xin One Box Onty)

O 1 U.S. Government 13. Federal Question
Plaintiff (U.S. Government Not a Party)
O 2 U.S, Government K4 Diversity
Defendant (Indicate Citizenship of Parties in Item IH)

IV. NATURE OF SUIT (Place an “x” in One Box Onlv)

 

IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °X"' in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State qi OI Incorporated or Principal Place go4 04

of Business In This State

Citizen of Another State (X 2. (X 2 Incorporated and Principal Place Ws 5
of Business [n Another State

Citizen or Subject ofa Q3 O 3. Foreign Nation Go O6
Foreign Country

Click here for: Nature of Suit Code Deseriptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
J 110 Insurance PERSONAL. INJURY PERSONAL INJURY = |) 625 Dmg Related Seizure MI 422 Appeal 28 USC 158 1 «375 False Claims Act
4 120 Marine 0 310 Airplane 1 365 Personal [njury - of Property 21 USC 881 | 423 Withdrawal 1 376 Qui Tam (31 USC
4 130 Miller Act © 315 Airplane Product Product Liability 7 690 Other 28 USC 157 3729(a))
4 140 Negotiable Instrument Liability 1 367 Health Care/ “1 400 State Reapportionment
71 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 3 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights 3 430 Banks and Banking
151 Medicare Act 7 330 Federal Employers’ Product Liability * 830 Patent 3 450 Commerce
7 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated 77 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | J 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 1 480 Consumer Credit
of Veteran’s Benefits GC 350 Motor Vehicle C 370 Other Fraud 17 710 Fair Labor Standards (1 861 HIA (1395ff) (15 USC 1681 or 1692)
J 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act GO 862 Black Lung (923) 1 485 Telephone Consumer
X 190 Other Contract Product Liability (7 380 Other Personal 4 720 Labor/Management O 863 DIWC/DIWW (405(g)) Protection Act
J 195 Contract Product Liability | 360 Other Personal Property Damage Relations CO 864 SSID Title XVI 1 490 Cable/Sat TV
3 196 Franchise Injury 1 385 Property Damage 7 740 Railway Labor Act O $65 RSI (405(g)) 11 850 Sccurities/Commoditics/
© 362 Personal Injury - Product Liability 1 751 Family and Medical Exchange
Medical Malpractice Leave Act J 890 Other Statutory Actions
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS 7 891 Agricultural Acts
71 210 Land Condemnation 7 440 Other Civil Rights Habeas Corpus: 1 791 Employce Retirement 5 870 Taxes (U.S. Plaintiff J 893 Environmental Matters
71 220 Foreclosure 1 441 Voting 1 463 Alien Detainee [Income Security Act or Defendant) 7 895 Freedom of Information
J 230 Rent Lease & Ejectinent 0 442 Employment 0 510 Motions to Vacate 1 37) [RS—Third Party Act
14 240 Torts to Land OG 443 Housing/ Sentence 26 USC 7609 J 896 Arbitration
1 245 Tort Product Liability Acconimodations 1 530 General J 899 Administrative Procedure
71 290 All Other Real Property O 445 Amer, w/Disabilitics -] Q 535 Death Penalty IMMIGRATION AcvReview or Appeal of
Employment Other: J 462 Naturalization Application Agency Decision
0 446 Amer. w/Disabilities -] 540 Mandanws & Other |= 465 Other Immigration J 950 Constitutionality of
Other 1 550 Civil Rights Actions State Statutes
O 448 Education © 555 Prison Condition
[1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
Ol Original QK2 Removed from O 3. Remanded from 14 Reinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifi) Transfer Dircct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filiny (Do not cite jurisdictional statutes unless diversity):

28 USC Section 1332 and 28
Brief description of cause: Dignute regarding possession of premises

SC Section 1441

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION

DEMAND $5,000,000 CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: O Yes No
VIM. RELATED CASE(S)
(See instructions):
IF ANY CE TASIPUCTIONS, JUDGE _ _ DOCKET BER
DATE SIGNATURE OF ATTORNEY OF RECORD
June 26, 2020 ——— SS
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP

JUDGE MAG. JUDGE
